Order of the Surrogate’s Court of Westchester county removing appellant as executor reversed on the law, without costs. On this record the surrogate was not warranted in removing the executor. Order directing executor to file accounting affirmed. Order denying motion for leave to examine reversed on the law and application granted; examination to proceed on five days’ notice. The recitals in the order indicate that the executor did not have an opportunity for a full examination. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.